--------------------------------------------------------------------------------

Exhibit 10.1

CONTRACT OF EMPLOYMENT

BETWEEN

NET1 APPLIED TECHNOLOGIES SOUTH AFRICA (PTY) LTD

("the Company")

AND

NUNTHAKUMARIN PILLAY

("the Executive")

1. EMPLOYMENT

1.1 The Company employs the Executive, who accepts employment in accordance with
the terms and conditions of this contract.

1.2 The Company employs the Executive in the position of Managing Director:
Southern Africa at our Head Office.

2. DURATION

2.1 Subject to 2.2 and 9, this agreement shall commence on 1 November 2020 and
shall be terminable by either party by giving not less than three month's
written notice of termination.  The Executive cannot give notice during the
first three months of the contract period.

2.2 The Company may utilise the Executive's services at whatever place and in
whatever capacity as may be required during the currency of this agreement.

3. REMUNERATION

3.1 The Executive's remuneration will be determined on the basis of the total
direct cost to the Company, excluding any statutory deductions, which the
Executive and the Company are liable for.

3.2 Base Salary.  The Company shall pay to the Executive a base salary at the
rate of US$340,000 per year (the "Base Salary"), less applicable tax
withholding, payable in monthly installments in South African rand. Each
instalment of the Base Salary shall be converted from US dollars at an average
exchange rate determined quarterly in advance.  Make-whole payments will be made
at the end of every quarter, if any, to reflect the actual exchange rate. 

3.3 Extension of Notice Period. As soon as practicable following the signing of
this contract, the Company shall pay the Executive a once-off bonus in the
amount of R1,318,750 less applicable tax withholding, in accordance with the
Company's customary payroll practices. This is to compensate the Executive for
the extension of the notice period from one month under his previous employment
contract to three months as reflected under clause 2.1.

--------------------------------------------------------------------------------

3.4 Restrictive Covenants. As soon as practicable following the signing of this
contract, the Company shall pay the Executive a once-off bonus in the amount of
R1,318,750 less applicable tax withholding, in accordance with the Company's
customary payroll practices. This is to compensate the Executive for the three
month restrictive covenants as reflected under clause 7 and 8.

3.5 Incentive Compensation. The Executive shall be eligible to earn a
discretionary cash incentive award in respect of each full fiscal year during
the Employment Period as determined in the sole discretion of the Remuneration
Committee of the Board.  However, in respect of the current fiscal year, should
the Executive leave the Company during the year, he shall be entitled to a pro
rata portion of any cash incentive award determined by the Remuneration
Committee. Any such award (and the terms and conditions of such award) shall be
based upon the Executive's performance and such other factors as the
Remuneration Committee shall determine in its discretion, which may include the
Group's performance during such year.

3.6 Expenses.  The Company, in accordance with policies and practices
established by the Board from time to time, will pay or reimburse Executive for
all expenses reasonably incurred by Executive during the Employment Period in
connection with the performance of Executive's duties under this Agreement;
provided, that Executive shall provide to the Company documentation or evidence
of expenses for which Executive seeks reimbursement in accordance with the
policies and procedures established by the Company from time to time.

3.7 Benefit Plans. The Executive shall have the option to join the Group's
Medical Aid Scheme with Discovery Medical Health or Bankmed, or other scheme in
which the Group participates from time to time.  Participation in any such
scheme shall be at the Executive's sole cost and expense. The Executive
acknowledges that the Group does not operate a retirement scheme or provide any
other benefits not specifically provided for in this Agreement.

4. LEAVE ENTITLEMENT

4.1 ANNUAL LEAVE

The Executive acknowledges that he will qualify for 25 working days leave in
respect of each completed 12-month period of service.

5.  POSITION AND RESPONSIBILITIES

5.1 During the Employment Period, the Executive shall have the duties,
responsibilities, functions and authority, including administrative, financial,
executive and managerial as are customary to the position of Managing Director:
Southern Africa.  The Executive shall serve as a member of the board of
directors (or similar governing body) of the Company or any other member of the
Group as may be requested by the Company.

6.  COMPLIANCE WITH COMPANY POLICIES/QUALIFICATIONS

--------------------------------------------------------------------------------

6.1 The Executive shall comply with all written Company policies, standards,
rules and regulations (a "Company Policy" or collectively, the "Company
Policies") and all applicable government laws, rules and regulations that are
now or hereafter in effect. The Executive acknowledges receipt of copies of all
written Company Policies that are in effect as of the date of this Agreement.

6.2 The Executive shall hold and maintain all required governmental licenses,
certifications and authorizations necessary to perform the Executive's
obligations under this Agreement.

7. NON-COMPETITION 

During your Employment or Service and for three (3) months thereafter, you will
not, directly or indirectly, with or without compensation, own, manage, operate,
join, control, advise or participate in, as a shareholder (other than as a
shareholder with less than 5% of the outstanding shares of a public company),
director, officer, manager, principal partner, employee, consultant, independent
contractor, technical or business advisor or otherwise (or any foreign
equivalents of the foregoing), any person or entity that is in the Business or
similar business of the Company (or any division of the Company) in any business
that directly or indirectly competes with the Company within the Republic of
South Africa and those territories outside of South Africa in which the Company
carries on the Business as of the last date of your Employment or Service (a
"Competing Business"). For purposes of this Section 7, "Business" shall mean the
business conducted by the Company from time to time, being the business of
developing, marketing and distributing payment systems which facilitate
commercial transactions in an electronic environment using specialized smart
card technologies.

8. NON-SOLICITATION 

During your Employment or Service and for three (3) months thereafter, you will
not, directly or indirectly, on your own behalf or on behalf of others, either:

 * solicit, recruit or attempt to persuade any person to terminate such person's
   employment or service with us, whether or not such person is a full-time
   employee or service provider and whether or not such employment or service is
   pursuant to a written agreement or is at-will; or
 * solicit, contact or attempt to persuade any current or prospective customer
   of the Company to alter such customer's or prospective customer's
   relationship with us or to engage any Competing Business to perform services
   that we can perform in the ordinary course of business.  You understand that
   "prospective customer" means any prospective customer of the Company with
   whom you had contact at any time during the six (6) months preceding the
   termination of your Employment or Service.

9. COPYRIGHT

--------------------------------------------------------------------------------

9.1 The Executive acknowledges that the Company shall, by operation of law,
become the owner of the copyright in any work, which is eligible for copyright
and which is created or executed by the Executive, whether alone or with others,
in the course and scope of employment.

9.2 Insofar as it may be necessary, the Executive cedes and assigns to the
Company the copyright of any work created or executed by the Executive, whether
alone or with others, in the course and scope of employment.

9.3 The Executive undertakes not to exercise any residuary rights in respect of
any work created or executed by the Executive, whether alone or with others, in
the course and scope of employment with the Company.

9.4 All work created or executed by the Executive and for which copyright exists
shall, unless the Executive establishes the contrary, be deemed to have been
created or executed in the course and scope of employment with the Company.

10. TERMINATION FOR MISCONDUCT OR ILLNESS

10.1 Subject to fair procedures being adhered to, this agreement may be
terminated by the Company summarily at any time and without any payment in lieu
of notice if, at any time, the Executive is guilty of any serious misconduct or
commits a breach of a material obligation under this agreement, or is guilty of
any act which at common law would entitle the Company summarily to terminate
this agreement.

10.2 If the Executive is absent for an unreasonable long time due to illness,
the Company is entitled to terminate the contract after a fair procedure and
investigation into the health position of the worker.

10.3 The Company reserves the right to request the Executive to undergo a
medical examination at any time at the Company's expense to assist in
determining the Executive's fitness to continue Employment.

10.4 The Executive guarantees that at the time of signing this contract, he is
free of any notifiable, contagious illness. If the Executive should discover any
such illness after employment, he will immediately inform the Company.

11. MISCELLANEOUS MATTERS

11.1 Notwithstanding the terms contained in this contract, the Executive accepts
that all the rules and procedures of the Company, wheresoever contained are
applicable to his Employment and that, in the event of any conflict between such
rules and procedures and this contact, this contract will be regarded as being
binding.  The Executive undertakes not to injure the reputation or business of
the Company and its customers and to observe the utmost secrecy and good faith
in all dealings concerning the Company or its customers.

11.2 The Executive acknowledges that the Company's Disciplinary Code and
Procedure, and Grievance Policy and Procedure, are applicable to the employment
relationship and agrees to be bound thereby.

--------------------------------------------------------------------------------

11.3 No agreement varying, adding to, deleting from or cancelling this
agreement, shall be effective unless reduced to writing and signed by or on
behalf of the parties.

11.4 The Executive agrees that he will retire at the age of 65.

11.5 The Executive declares that he has never been convicted of a criminal
offence. The Executive agrees that should this statement be proved to be false
or should the Executive fail to declare a future criminal offence, the Company
reserves the right to summarily terminate the Executive's service.

11.6 The Executive shall, within a reasonable period, notify the Company of any
change in his status, such as address, dependants, marital, telephone number,
qualifications or any other relevant changes.

11.7 Both parties acknowledge that by signing this contract, they have received
a copy of this contract, and they have read and understood the contents thereof.
Both parties undertake to hold themselves bound by this contract and agree to
observe the provisions contained therein.

12. INDULGENCES

 No indulgence granted by a party shall constitute a waiver of any of that
party's rights under this agreement.

13 DOCUMENTS APPLICABLE

13.1 The following documents form part of the Executive's contract of employment
with the Company:

(a) Articles of Agreement

(b) Staff Manual

(c) Restrictive Covenants Agreement (Attached)

(d) Any other documents of which the Executive may be advised during his
employment with the Company

Signed at                      Rosebank                   on , November 12, 2020

AS WITNESSES:

    /s/ A.M.R. Smith     For and on behalf of Net1 Applied
Technologies South Africa (Pty) Ltd 
4th Floor, President Place Cnr. Jan Smuts
Ave & Bolton Rd Rosebank, Private Bag 2424
Parklands, 2121    

 

--------------------------------------------------------------------------------


Signed at Rosebank on , November 12, 2020

AS WITNESSES:

    /s/ Nunthakumarin Pillay     The Executive      

 

--------------------------------------------------------------------------------